

115 HCON 143 IH: Honoring the 75th anniversary of the All-American Girls Professional Baseball League (AAGPBL).
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 143IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Mr. Lynch (for himself, Mr. Capuano, Ms. Clark of Massachusetts, and Mr. Keating) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONHonoring the 75th anniversary of the All-American Girls Professional Baseball League (AAGPBL).
	
 Whereas the manpower demands of World War II forced many minor league baseball teams to disband as players were drafted, resulting in a dearth of minor league teams by late 1942;
 Whereas Major League Baseball teams were warned, in late 1942, by the Federal Government that increased manpower mobilization could result in the canceling of the 1943 baseball season, threatening to shutter Major League Baseball parks across the country;
 Whereas the All-American Girls Professional Baseball League (AAGPBL) was established, and spring training for the AAGPBL started on May 17, 1943, to address the shortages of baseball players;
 Whereas during its tenure (1943–1954), the AAGPBL provided over 600 women the chance to play professional baseball, an opportunity never before afforded to female athletes in America;
 Whereas Penny Marshall’s film, A League of Their Own, familiarized millions of Americans with the history of the AAGPBL; and Whereas at least 29 women from the Commonwealth of Massachusetts played in the AAGPBL, including Noella Leduc Alverson, Rita Briggs, Patricia Brown, Jean Buckley, Cynthia Esposito, Normine Capritta, Joan Tysver Chiancola, Clara Chiano, Patricia Courtney, Mary Dailey, Alice DeCambra, Madeline English, Annie Gosbee, Dorothy Green, Josephine Hasham, Lillian DeCambra Kelley, Marie Mansfield Kelley, Helen Ketola LaCamera, Rhoda Leonard Linehan, Marie Eileen Albright Lockhart, Georgette Vincent Mooney, Helen Nordquist, Beatrice Arbour Parrott, Katherine Pechulis, Lucille Stone Richards, Grace Rogato, Mary Sheehan, Barbara Parks Young, Sue Parsons Zipay, and Mary Pratt of Quincy, who is celebrating her 100th birthday this year: Now, therefore, be it
		
	
 That Congress honors the 75th anniversary of the All-American Girls Professional Baseball League (AAGPBL).
		